Citation Nr: 0507665	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  04-36 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent from May 8, 2000 to June 16, 2003, and in excess 
of 50 percent from June 17, 2003, for chronic posttraumatic 
encephalopathy with posttraumatic stress disorder, to include 
post traumatic headaches. 

2.  Entitlement to an effective date prior to May 8, 2000, 
for the grant of service connection for chronic posttraumatic 
encephalopathy with posttraumatic stress disorder, to include 
post traumatic headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1969 to November 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision the RO granted service connection for 
chronic posttraumatic encephalopathy with posttraumatic 
stress disorder (PTSD), evaluated as 10 percent disabling 
from May 8, 2003 and as 50 percent disabling from June 17, 
2003.  The veteran perfected an appeal for the evaluations 
assigned to his condition.  

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 USCA 7107(a); 38 CFR 
20.900(c) (2003). 

The issue of entitlement to an earlier effective date is 
addressed in the REMAND portion of the decision below.  This 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The veteran's chronic posttraumatic encephalopathy with 
posttraumatic headaches is manifested by subjective 
complaints of headaches and sleep disorder from May 2000. 

3.  The first competent medical indication of the existence 
of PTSD was contained in a February 2002 VA outpatient 
treatment report. 

4.  The veteran's chronic posttraumatic encephalopathy with 
PTSD and post-traumatic headaches is manifested by an anxious 
mood, difficulty sleeping, and a GAF score of 60, from 
February 2002 to June 2003.

5.  For the period from June 2003, the veteran's 
posttraumatic encephalopathy with PTSD and posttraumatic 
headaches is manifested by depressed mood, chronic sleep 
impairment, a full range of affect, normal speech, behavior, 
and judgment, and GAF scores ranging from 45 to 55. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
posttraumatic encephalopathy with PTSD from May 8, 2000 to 
June 16, 2003, are not met.  38 U.S.C.A. § § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130,  Diagnostic Code 9411 (2002).

2.  The criteria for a rating in excess of 50 percent for the 
veteran's posttraumatic encephalopathy with PTSD, from June 
17, 2003 are not met.  38 U.S.C.A. § § 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130,  
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence and finds that current 
provisions of the laws and regulations pertaining to those 
duties apply to the veteran's claim.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Board further finds that 
development of the issues addressed in this decision has 
proceeded in accordance with the law and regulations.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim. 
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  The Court also held, 
however, that providing the VCAA notice to the claimant after 
the initial decision could satisfy the requirements of the 
VCAA if the timing of the notice was not prejudicial to the 
claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the veteran first raised the issue of 
entitlement to a higher initial evaluation for his 
psychiatric disorder in his January 2004 Notice of 
Disagreement, which was clearly after the September 2003 
rating decision.  VA's Office of General Counsel indicated in 
VAOPGCPREC 8-2003 that when VA receives a Notice of 
Disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue, if VA has already given the section 5103(a) 
notice regarding the original claim.

Here, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his claim 
for service connection by an August 2000 and January 2001 
letter with regard to his claim for service connection.  
These letters also advised the veteran regarding what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.

In addition, in Board decisions in March and August 2003 
notified the veteran of the VCAA.  Moreover, the September 
2003 rating decision and the September 2004 statement of the 
case explained the basis for the evaluations assigned to the 
service-connected condition, and outlined the applicable 
rating criteria for those disorders.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform his of the evidence 
needed to substantiate his claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board concludes that all relevant data has been obtained 
for determining the merits of his claim and that no 
reasonable possibility exists that any further assistance 
would aid his in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368; 38 C.F.R. 
§3.159(c).  

Factual Background

Service connection for residuals of a skull fracture was 
denied by a December 1983 rating decision.  In May 2000 the 
veteran submitted a request to reopen his claim for service 
connection.

Received in April 2001 were VA treatment reports, dated from 
October 1999 to March 2001, which show that the veteran 
received clinical attention for complaints of anxiety and 
nervousness.  In October 1999 the veteran was reportedly 
somewhat anxious after running out of medication.  He was 
alert and oriented times 3, and not homicidal, suicidal or 
psychotic.  In August 2000 he reported he was doing well.  He 
stated he was a little nervous at times, but had no panic 
symptoms.  He stated he had some sleep problems in that he 
was unable to stay asleep.  He denied suicidal or homicidal 
ideation and hallucinations.  His appearance was neat, he was 
alert and oriented, his affect was bright, and his mood was 
pleasant.  He had mild anxious wringing of his hands.  His 
concentration was normal.  Abstract thinking, insight, and 
judgment were intact.  Diagnosis was panic disorder and 
dysthymia.  His Global Assessment of Functioning (GAF) score 
was 70.  

An entry from November 2000 noted he was alert, oriented, 
verbal and coherent.  He was friendly and cooperative.  Mild 
anxiety and mild depression were noted.  GAF score was 65.  
In March 2001 he indicated he talked to a man that was in a 
fight with him in service who was already getting disability.  
He stated that he needed a statement from the doctor that the 
problems he is having are a result of that fight.  He 
reported he has difficulty falling asleep.  These records 
also reveal that the veteran reported having panic attacks 
while sleeping, but no crying spells, problems concentrating, 
or feelings of hopelessness.  He denied suicidal or homicidal 
ideation and hallucinations.  Objectively his appearance was 
neat, and he was alert and oriented.  His affect was 
constricted.  His mood was mildly depressed and frustrated.  
He was calm at the time of the visit and his concentration 
was intact.  His insight and judgment were intact.  
Assessment was panic disorder and dysthymia.  GAF score was 
70.  

The veteran's February 2002 outpatient treatment record 
indicated the veteran was treated for dysthymia and a panic 
disorder.  His mood was somewhat depressed but his main 
problem was being worried and nervous.  He reported 
occasional panic attacks.  He was unable to stay asleep.  He 
wakes during the night feeling frightened.  He denied 
suicidal or homicidal ideation.  He also denied 
hallucinations, but is paranoid that someone is out to get 
him.  Objectively, his general appearance was neat.  He was 
alert and oriented times three.  He had a normal activity 
level and his speech was normal.  His mood was anxious.  His 
affect was full range and he responded appropriately to 
questions.  His behavior was appropriate but fidgety.  His 
thought content was logical.  Insight and judgment were 
appropriate.  There was no evidence of hallucinations.  
Diagnoses were dysthymia, panic disorder, and rule out PTSD.  
His GAF score was 60.  

A neurology clinic consultation noted the veteran complaining 
of depression, PTSD, anxiety, and problems with sleep 
pattern.  He was alert and oriented times 4.  He had a normal 
attention span.  He had intact speech structure, with slow, 
deliberate articulation.  His affect was pleasant.  He had 
good hygiene and was appropriately dressed.

The veteran was afforded a VA psychiatric examination in June 
2003, at which time he complained of feeling sad 90 percent 
of the time and feeling jittery and nervous 100 percent of 
the time.  He described having a hard time dealing with 
people.  He stated that he does not like to argue but has a 
bad temper and will "go off," although he indicated that he 
does not hurt anyone.  He stated that if he does not write 
things down he will forget them.  The veteran reported having 
been married three times, the longest marriage lasted five 
years and he was last married 15 years ago.  He also 
indicated that he has four daughters who he has good 
relationships with.  

The veteran stated after leaving the Air Force, he worked in 
many different jobs including grocery stores, retail stores, 
and fast food restaurants.  His longest employment was when 
he worked as an insurance agent.  He stated over the last six 
years he has worked intermittently in timber sales.  The 
veteran also reported being arrested multiple times for 
embezzling money, driving with the influence, failing to pay 
child support, and cutting timber from someone else's 
property.  He spent time in jail for periods of less than a 
year on two occasions for these offenses.  

The veteran reported suffering from difficulty falling and 
staying asleep, irritability, and difficulty concentrating.  
It was noted that he averages 6 hours of sleep a night.  The 
veteran stated that his daughter had planned to move in with 
him, but did not because of his temper.  He reported that he 
has a quick temper but does not hurt anybody.  He also 
indicated that if he did not write things down he would 
forget them.  

The examiner found the veteran was dressed casually and 
neatly.  He walked with a cane and was pleasant and 
cooperative throughout the evaluation.  He spoke in a slow 
and calm manner and answered questions at length.  He was 
fully oriented and memory seemed intact.  He described his 
mood as bad.  He did not show outward signs of being anxious 
and was able to establish rapport easily with the examiner. 
There was no evidence of psychosis.  He denied current 
suicidal, homicidal ideation.  Results of MMPI-2 testing 
indicated a profile of a person who was either experiencing 
severe psychopathology, exaggerating symptoms, or is 
extremely disorganized.  

The examiner noted that based upon observed behavior, 
reported psychosocial history and presenting symptoms, the 
veteran minimally met the diagnostic criteria for PTSD.  The 
examiner further noted that although the veteran reports his 
PTSD symptoms as severe, based on history and observation his 
PTSD symptoms are mild in nature.  GAF score was 55. 

An October 2003 VA neurological examination noted the veteran 
complaining of headaches occurring three times a week.  He 
also indicated that his symptoms did not stop him from 
working.  There was no aura or associated symptoms.  The 
examiner diagnosed the veteran's symptoms as posttraumatic 
headaches. 

During an October 2003 VA examination for PTSD the veteran 
reported breaking out in a sweat, having trouble falling 
asleep, feeling very anxious, being easily startled and 
uncomfortable in crowds.  He stated that he sleeps better now 
that he takes his medications.  He reported nightmares two or 
three times a week concerning any tragic thing that has ever 
happened in his life.  He denied suicide attempts and panic 
attacks.  He revealed that he lives by himself, does his own 
cooking and cleaning.  He noted that he last worked six 
months ago in the timber business, but lost money and quit.  
He reported having a few friends but no hobbies or interests 
and did not go to church.  He also reported being fairly 
close to his three children.  The veteran's GAF score was 50.  
The examiner noted the veteran was capable of managing his 
own financial affairs.  

A November 2003 outpatient treatment record notes the veteran 
was seen in the clinic for dysthymia, panic disorder, and 
PTSD.  He reported not taking his medication and feeling 
calm.  He indicated he had not had panic attacks, but felt 
depressed, although not severely depressed.  He indicated 
that he no longer went to church or disabled veteran's 
meetings and denied suicidal or homicidal thoughts.  He 
stated he had flashbacks frequently and felt paranoid.  His 
appearance was neat.  His mood was mildly depressed.  His 
affect was full range.  He was calm, cooperative, alert, and 
oriented times three.  He had normal speech, behavior, and 
judgment.  GAF score was listed as 45.

In December 2004, the veteran submitted a treatment report 
dated in December 1993 noting that the veteran's girlfriend 
of seven years had recently ended their relationship.  As a 
result the veteran contemplated suicide, locking himself in a 
room with a loaded gun.  At that time he was drinking alcohol 
on a regular basis.  He reported not sleeping well and having 
thoughts of killing others.   

Relevant Laws and Regulations

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the 
current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2; resolving any reasonable doubt 
regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the 
two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7; 
and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in September 
2003.  Because he has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Under Diagnostic Code 8045, for brain disease due to trauma, 
purely neurological disabilities (such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc.) 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints (such as headache, dizziness, 
insomnia, etc.) recognized as symptomatic of brain trauma 
will be evaluated as 10 percent disabling and no more under 
diagnostic code 9304.  This 10 percent evaluation will not be 
combined with any other evaluation for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Code 8045.

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.  

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require 
continuous medication, a noncompensable (zero percent) 
evaluation is warranted.  Occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication warrants a 10 percent 
evaluation.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintain effective 
work and social relationships.

A 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self 
or others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and 
the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a).  The rating agency shall 
assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Id.  However, 
when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126 (b) 

Analysis

In the instant case, the RO indicated that a 10 percent 
rating was assigned for the veteran's condition from May 2000 
because he experienced subjective complaints related to head 
trauma such as headaches and insomnia.  The increased rating 
of 50 percent was awarded effective June 2003 as this was the 
date the veteran was first diagnosed with PTSD.  

With regard to residuals of a his head injury, the outpatient 
treatment reports from 1999 to 2003 show the veteran 
reporting subjective complaints of difficulty falling or 
staying asleep, and headaches.  As noted above, purely 
subjective complaints such as headaches and insomnia warrant 
an evaluation of 10 percent.  The evidence does not indicate 
that the veteran is currently diagnosed with multi-infarct 
dementia such that a rating in excess of 10 percent is 
warranted under Diagnostic Code 8045-9304 from May 2000. 

With regard to PTSD, the evidence reveals the first diagnosis 
of this disorder occurred on the June 17, 2003 VA 
examination, when the veteran "minimally" met the 
diagnostic criteria.  However, a VA outpatient treatment 
record dated in February 7, 2002 noted diagnoses of 
dysthymia, panic disorder, and rule out PTSD.  A PTSD screen 
was positive.  The veteran reported that his mood was 
somewhat depressed, but he primarily felt worried and 
nervous.  Mental status examination at that time noted a neat 
appearance, normal speech, full range of affect, appropriate 
responses and behavior, logical thought content, and 
appropriate insight and judgment.  His mood was noted as 
anxious.  He reported being unable to stay asleep and waking 
during the night feeling frightened.  GAF was 60.

GAF scores are a scale reflecting the 'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, 
Fourth Edition (DSM-IV), p. 32].  A GAF of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupation or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF of 61 to 70 
indicates some mild symptoms or some difficulty in social, 
occupational or school functioning, but generally functioning 
pretty well and has some meaningful interpersonal 
relationships.  GAF of 71 to 80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors with no more than slight impairment in 
social, occupation or school functioning.  

In this case, the Board finds that an increased rating of 30 
percent for the veteran's posttraumatic encephalopathy with 
PTSD is warranted from February 7, 2002, the date of the 
outpatient treatment report noting a positive PTSD screen.  A 
30 percent evaluation is warranted due to an anxious mood, 
difficulty sleeping, and the GAF score of 60, indicating 
moderate symptomatology.  

A higher evaluation is not warranted from February 2002 to 
June 2003 as the evidence shows no impairment in memory, and 
shows normal speech, a full range of affect, normal activity 
level, normal responses and appropriate behavior.  Moreover, 
his appearance was neat and his thought content was logical.  
Thus, the evidence fails to reveal that an evaluation in 
excess of 30 percent is warranted for that time frame.

Effective June 17, 2003, the RO determined that an evaluation 
of 50 percent was warranted.  Upon review of the evidence, 
the Board finds that an evaluation in excess of 50 percent is 
not warranted from that date.

Initially, the Board notes that the veteran's PTSD is not 
manifest by suicidal ideation.  Although the veteran reported 
in December 1993 he had though about committing suicide, such 
thoughts, occurring more than 7 years prior to the effective 
date of the award have little bearing on the functional level 
of his current disability for rating purposes.  The medical 
evidence pertinent to the date of the award of service 
connection routinely note the veteran denying suicidal or 
homicidal ideation.  

Moreover, the competent medical evidence does not show that 
the veteran's PTSD has resulted in his speech being 
intermittently illogical, obscure, or irrelevant.  The June 
and October 2003 VA medical examinations consistently noted 
that he was coherent, and his speech was normal.  

The Board acknowledges that the veteran has complained on 
various occasions regarding feelings of depression, and he 
has been found to have depressed mood. However, depressed 
mood is one of the symptoms listed for a schedular rating of 
30 percent, and, as such, does not support a rating in excess 
of 50 percent.  Further, the competent medical evidence does 
not show that his depressed mood is of such severity to 
constitute near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively.  For example, he was consistently found to be 
coherent and organized in the VA medical examinations.  In 
addition, on the June 2003 VA examination, the examiner noted 
the veteran was competent to handle his own funds.  

Similar to depressed mood, the competent medical evidence 
reflects that the veteran's PTSD has resulted in chronic 
sleep impairment, as well as mild memory loss, both of which 
correspond to the schedular rating of 30 percent.  As such, 
these findings do not support his claim for a rating in 
excess of 50 percent.

The Board also acknowledges that the veteran has complained 
of problems regarding anger and irritability, and that his 
anger outbursts had caused problems with his daughter moving 
in with him.  However, the record does not reflect that his 
anger and irritability are of such severity to constitute 
impaired impulse control with periods of violence.  In fact, 
the when the veteran described his periods of anger during 
the June 2003 VA examination he indicated that he did not 
hurt anyone. 

Moreover, the competent medical evidence does not show that 
the veteran's PTSD has resulted in neglect of personal 
appearance and hygiene.  The medical evidence has always 
indicated that veteran is neatly and appropriately dressed. 

The Board acknowledges that the veteran's GAF scores have 
ranged from 55 in June 2003 to 45 in November 2003.  A GAF of 
41 to 50 indicates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., few friends, unable to keep a job).  GAF 
scores of 51 to 60 indicate moderate symptoms, or moderate 
difficulty in social, occupational, or school functioning.  
See DSM- IV.  While the Rating Schedule does indicate that 
the rating agency must be familiar with the DSM-IV, it does 
not assign disability percentages based solely on GAF scores.  
See 38 C.F.R. § 4.130 (2003).  Thus, GAF scores between 45 
and 55 do not automatically equate to any particular 
percentage in the Rating Schedule; rather, they are but one 
factor to be considered in conjunction with all of the other 
evidence.

In this regard, although the most current evidence reveals a 
GAF of 45, indicating serious symptoms, the objective 
findings on the examination do not warrant an evaluation in 
excess of 50 percent.  Specifically, the veteran had only a 
mildly depressed mood, was neat in appearance, had a full 
range of affect, and was calm and cooperative.  His speech, 
behavior, and judgment were normal.  

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his PTSD. Thus, the 
Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied. As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application. See 
generally  Gilbert v. Derwinsku, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chronic posttraumatic encephalopathy with posttraumatic 
stress disorder, to include posttraumatic headaches, for the 
period from May 8, 2000 to February 6, 2002, is denied.

Entitlement to an evaluation of 30 percent, but no higher, 
for chronic posttraumatic encephalopathy with posttraumatic 
stress disorder, to include post traumatic headaches, for the 
period from February 7, 2002 to June 16, 2003, is granted.

Entitlement to an evaluation in excess of 50 percent for 
chronic posttraumatic encephalopathy with posttraumatic 
stress disorder, from June 17, 2003, is denied.


REMAND

In a September 2003 rating decision, the RO granted 
entitlement to service connection for chronic posttraumatic 
encephalopathy with posttraumtic stress disorder, to include 
posttraumatic headaches, effective May 8, 2000.  The 
veteran's January 2004 correspondence expressed disagreement 
with the effective date assigned.  Review of the file fails 
to reveal that an SOC has been issued with respect to this 
issue.  

The Court has held that the filing of a notice of 
disagreement initiates the appeal process, and that the 
failure of the RO to issue an SOC is a procedural defect 
requiring a remand.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  Thus, remand is warranted for issuance of an SOC on 
this issue.  After the RO has issued the SOC, the claim 
should be returned to the Board only if the veteran perfects 
the appeal in a timely manner.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

Accordingly, this case is remanded for the following action:

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the veteran may have the 
opportunity to complete an appeal on the 
issue of entitlement to an earlier 
effective date for the grant of service 
connection for chronic posttraumatic 
encephalopathy with posttraumatic stress 
disorder, to include post traumatic 
headaches (if he so desires) by filing a 
timely substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


